                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 BRIAN WEST,

               Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-55


        V.



 DR. MARK WINCHELL,

               Defendant.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 31. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint,

DIRECTS the Clerk ofCourt to CLOSE this case and enter the appropriate judgment ofdismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED,this.                  of February, 2020.




                                     J. RANDAL HALL, CI-flEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                              TIN DISTRICT OF GEORGIA
